OPINION OF THE COURT
Memorandum.
Since appellant’s belief in the justice of his underlying cause is obviously sincere, it is understandable that he finds the *767zealousness with which the respondents represented their client disturbing, and even offensive. But the appellant must also appreciate that an attorney at law, owing no fiduciary obligation to his adversary’s client, is free, if not obligated, so long as the steps he takes are within proper professional bounds, to carry out his responsibilities to his own client with full adversarial vigor. Examination of the record, as well as the voluminous file of prior proceedings requisitioned at the request of the appellant, discloses no motivation or conduct on respondents’ part that was not so contained. Neither appellant’s expressions of opinion to the contrary, though genuinely held, nor the conclusory allegations with which he structured both his complaint and his opposing papers could substitute for the showing of evidentiary facts required to withstand the motion for summary judgment (Capelin Assoc. v Globe Mfg. Corp., 34 NY2d 338, 341). Accordingly, the order of the Appellate Division should be affirmed, without costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.